DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued examination (RCE) filed on April 07, 2021 for application 14535776.
	
Acknowledgements

Claims 40 has been added.
Claims 1-6, 8-15 and 17-40 are pending.
Claims 1-6, 8-15, and 17-40 have been examined.



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 04/07/2021 has been entered.


Response to Arguments

In response to the Applicant’s arguments under 35 USC § 101, Applicant argues that the currently amended claims (1) do not recite abstract ideas under Step 2A, Prong One and they recite a practical application such that they are patent-eligible. Applicant argues that the pending claims directed to “encryption” is improper and believes that claim elements must be analyzed to determine whether they are directed to an abstract idea or not. (2) Applicant further argues that reciting encryption does not mean they recite a mathematical algorithm as the claims do not specify any mathematical relationship, formula or calculation.
Examiner respectfully disagrees as the currently amended claim still recites sending and receiving encrypted credit screened data which according to the Alice examining guidelines is method of organizing human activity, a mathematical algorithm and/or an idea of itself’ (Final Act. 5), or more specifically, “to sending and receiving
market data . . . which is a fundamental economic practice and an abstract idea” using a process of encryption which is a series of mathematical operations. Also the claim elements were analyzed as the Examiner determined that the elements of
the claim merely use a generic processor to perform the functions of the claim. The recited “computer system having one or more physical processors” only describes a generic computer at a high level of generality and does no more than implement the abstract idea and does no more than implement the abstract idea of sending and receiving encrypted credit screened data” (Final Act. 5), i.e., “merely uses a computer as a tool to perform an abstract idea” (2019 Revised Guidance, 84 Fed. Reg. at 55). Also, Examiner analyzed the Specification as well and it was determined that the focus of claim 1 is on an abstract idea, and not on any improvement to technology and/or a technical field as the invention “relates to systems and methods for ensuring that data
distributed to multiple recipients is accessible by all of the recipients at substantially the same time, regardless of when the data is actually received by each recipient,” by distributing encrypted data with an encryption key distributed “at substantially the same time.”
Also, Examiner respectfully disagrees with the argument that reciting encryption does not mean they recite a mathematical algorithm as the claims do not specify any mathematical relationship, formula or calculation. In response to this argument, the Applicant’s Specification describes an encryption key that is being used to encrypt data, and the “encryption key may generally refer to a piece of information (e.g., a random number, a hash, a parameter, etc.) that determines the functional output of a process used to encrypt data” (See PGPUB ¶0043), and the encryption of data “may use the
Advanced Encryption Standard (AES), or may be an XOR cipher used as a
One Time Pad, or some other encryption standard or technique” (id. 46).The end result, encryption, is entirely conventional. The limitiations of Claim 1 comprise using
mathematical operations to manipulate data, which is an abstract idea. Lastly, the judicial exception is not integrated into a practical application because the additional elements of the claims such as a computer system having one or more physical processors merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). There is no indication in the Applicant’s Specification that that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. The main focus of the claim is not on the improvement in computer capabilities” but rather on using the computer components as tools to implement the abstract idea in the particular field of electronic trading. Accordingly, it is concluded that amended claim 1 does not contain an element that imposes a meaningful limit on the abstract idea that integrates the abstract idea into a practical application.


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-6, 8-15, and 17-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6, 8-9, 22-30 and 37-40 are directed to a method, claims 10-15, 17-18 and 31-33 are directed to a system and claims 19-21 are directed to a non-transitory computer readable-media. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite sending and receiving encrypted credit screened data. Specifically, the claim recites “obtaining first market data, obtaining credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient, generating first credit-screened market data for the first data recipient based on the first credit data and the first market data, generating second credit-screened market data for the second data recipient based on the second credit data and the first market data, encrypting at least a portion of the first and a portion of the second credit-screened market data, whereby the encrypted first and second credit-screened market data cannot be accessed by the first and second data recipients upon initial receipt thereof by the first and second data recipients, transmitting the encrypted first credit-screened market data to the first data recipient, transmitting the encrypted second credit-screened market data to the second data recipient at a second time different than the first time, determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient, and transmitting at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, whereby the encrypted first and second credit-screened market data are decrypted at the third time by the first and second data recipients … so that the encrypted first and second credit-screened market data are thereafter accessible to the first and second data recipients”  which is grouped within the “certain methods of organizing human activity” and “mathematical concept” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for obtaining market and credit data for multiple data recipients, generating the first and second credit screened data, encrypting the credit screened market data, transmitting the encrypted credit screened market data and eventually determining and transmitting the data a third time. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as a computer system having one or more physical processors merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a computer system having one or more physical processors, encryption key and electronic communication network as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the computer system having one or more physical processors, encryption key and electronic communication network perform the steps or functions of “obtaining first market data, obtaining credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient, generating first credit-screened market data for the first data recipient based on the first credit data and the first market data, generating second credit-screened market data for the second data recipient based on the second credit data and the first market data, encrypting at least a portion of the first and a portion of the second credit-screened market data, whereby the encrypted first and second credit-screened market data cannot be accessed by the first and second data recipients upon initial receipt thereof by the first and second data recipients, transmitting the encrypted first credit-screened market data to the first data recipient, transmitting the encrypted second credit-screened market data to the second data recipient at a second time different than the first time, determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient, and transmitting at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, whereby the encrypted first and second credit-screened market data are decrypted at the third time by the first and second data recipients … so that the encrypted first and second credit-screened market data are thereafter accessible to the first and second data recipients”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “obtaining first market data, obtaining credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient, generating first credit-screened market data for the first data recipient based on the first credit data and the first market data, generating second credit-screened market data for the second data recipient based on the second credit data and the first market data, encrypting at least a portion of the first and a portion of the second credit-screened market data, whereby the encrypted first and second credit-screened market data cannot be accessed by the first and second data recipients upon initial receipt thereof by the first and second data recipients, transmitting the encrypted first credit-screened market data to the first data recipient, transmitting the encrypted second credit-screened market data to the second data recipient at a second time different than the first time, determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient, and transmitting at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, whereby the encrypted first and second credit-screened market data are decrypted at the third time by the first and second data recipients … so that the encrypted first and second credit-screened market data are thereafter accessible to the first and second data recipients” to perform the steps amounts to no more than using computer system having one or more physical processors, encryption key and electronic communication network to automate and/or implement the abstract idea of sending and receiving encrypted credit screened data. The use of computer system having one or more physical processors, encryption key and electronic communication network to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685